Citation Nr: 1037603	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  07-06 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
2, to include as due to herbicide exposure.

2.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to October 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  
The Veteran testified at a June 2010 Board hearing before the 
undersigned, a transcript of which is associated with the claims 
file.

The issue of entitlement to service connection for a 
gastrointestinal disorder, claimed as irritable bowel syndrome, 
is addressed in the Remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center, in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service personnel records do not show that the 
Veteran had service in Vietnam for the purposes of the 
controlling regulations.

2.  The Veteran's service treatment records reflect no evidence 
of abnormal blood sugar readings, or diagnoses of hyperglycemia 
or diabetes mellitus.

3.  Diabetes mellitus, type 2, is currently diagnosed.

4.  The probative and persuasive evidence of record does not 
relate the Veteran's diabetes mellitus, type 2, to service or any 
incident therein, to include the claimed herbicide exposure.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in, or aggravated by, active 
military service and may not be presumed to have been so 
incurred, to include as due to herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After review of the claims file, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist provisions 
in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  September 2005 and November 2005 letters 
satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Moreover, the Veteran was notified of 
regulations pertinent to the establishment of an effective date 
and of the disability rating in a March 2007 letter.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran 
has not indicated, and the record does not contain evidence, that 
he is in receipt of disability benefits from the Social Security 
Administration (SSA); therefore, the RO's failure to request and 
obtain any relevant SSA records was not in error.  38 C.F.R. 
§ 3.159 (c)(2).  A fee-based examination was conducted in 
December 2005; the Veteran has not argued, and the record does 
not reflect, that this examination was inadequate for rating 
purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

All the evidence in the Veteran's claims file has been thoroughly 
reviewed.  Although an obligation to provide sufficient reasons 
and bases in support of an appellate decision exists, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record 
must be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the most 
salient and relevant evidence, and on what the evidence shows or 
fails to show with respect to the appeal.  The Veteran must not 
assume that pieces of evidence, not explicitly discussed herein, 
have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that reasons for 
rejecting evidence favorable to the claimant be addressed).  

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).  The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Establishing service connection 
generally requires medical or, in certain circumstances, lay 
evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the present 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

Additionally, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

VA regulations also provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection may be warranted for AL amyloidosis, chloracne or 
other acneform diseases consistent with chloracne, diabetes 
mellitus, type II; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. §§ 3.307, 3.309; 
see also 78 Fed. Reg. 21258 (May 7, 2009).

The Veteran's service treatment records, to include the October 
1976 service separation examination report, show no evidence of 
blood sugar abnormalities or of a diabetes diagnosis.  Subsequent 
to service, a December 1998 VA outpatient treatment record showed 
that the Veteran reported being negative for diabetes mellitus.  
VA outpatient treatment records reflect that diabetes mellitus, 
type 2, was first diagnosed at a January 2004 VA outpatient 
visit, and that the Veteran continued to be treated for diabetes 
and diabetes-related complications at VA facilities through March 
2010.

The evidence of record reveals that the Veteran did not serve in 
Vietnam for the purposes of the controlling regulations.  
Although the Veteran claimed that he served in Cambodia and 
Vietnam approximately the time of the evacuation of U.S. forces 
from Vietnam, the National Personnel Records Center concluded in 
June 2009 that his service personnel records did not show any in-
country Vietnam service.  While his service personnel records 
reflect assignment to the U.S.S. TRIPOLI, review of t6he 
Dictionary of American Fighting Ships, obtained from the United 
States Navy's Naval Historical Center in Washington, D.C., does 
not reflect that the U.S.S. TRIPOLI ever docked in Vietnam, only 
that it visited the surrounding waters, and there is no evidence 
that the Veteran went ashore while the U.S.S. TRIPOLI was in 
those waters.  Therefore, absent evidence of duty or visitation 
in-country, the presumption under 38 U.S.C.A. § 1116(f) does not 
apply in this case.

The United States Court of Appeals for the Federal Circuit has, 
however, determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
United States Court of Appeals for Veterans Claims has 
specifically held that the provisions of Combee are applicable in 
cases involving herbicide exposure. McCartt v. West, 12 Vet. App. 
164, 167 (1999).

However, the probative and persuasive evidence of record also 
does not relate the Veteran's currently diagnosed diabetes 
mellitus, type 2, directly to military service.  There are no 
medical opinions of record relating the Veteran's diabetes 
mellitus, type 2, to his military service.  Moreover, while the 
Veteran has a current diagnosis of diabetes mellitus, type 2, the 
first documented evidence of that diagnosis is in January 2004, 
almost 30 years after his separation from military service; as 
noted above, the Veteran denied having diabetes mellitus as 
recently as 1998.  Thus, continuity of symptomatology is not 
shown.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection when a 
claimant failed to provide evidence which demonstrated continuity 
of symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of the 
claimed condition).  For these reasons, the criteria for service 
connection are not met, and the claim fails.  See Davidson, 581 
F.3d at 1315-16.  As such, service connection for diabetes 
mellitus, type 2, is not warranted.

Presumptive service connection for diabetes mellitus, type 2, is 
not warranted as the evidence does not reflect that the Veteran 
was exposed to herbicides for the purposes of the controlling 
regulations.  Moreover, the probative and persuasive evidence of 
record does not relate his diabetes mellitus, type 2, to his 
military service on a direct basis.  Accordingly, the 
preponderance of the evidence is against his claim for service 
connection.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type 2, is denied.


REMAND

The record reflects that the Veteran had two separate abdominal 
surgeries in service.  Specifically, he underwent an appendectomy 
in October 1974, and, after the onset of severe abdominal pain, a 
procedure to relieve a small bowel obstruction in December 1974.  
Service connection is currently in effect for the surgical scars 
from each of these procedures.  However, the record clearly 
reflects that the Veteran has experienced, and reported, 
continued symptomatology since these procedures were completed.  
Although his October 1976 service separation examination does not 
document sequelae from the procedures other than the residual 
scars, a November 1976 VA outpatient treatment record notes the 
Veteran's complaints of abdominal pain and cramping since the 
October 1974 procedure.  VA outpatient treatment records dated 
from March 1990 through December 2009 also reflect continued 
symptomatology to include abdominal pain and cramping, and 
constipation.  

Interestingly, despite the continuity of symptomatology, the RO 
denied the Veteran's claim on the basis that he was already being 
compensated for the claimed symptoms in the evaluation for his 
postoperative laparotomy scar.  Yet, it is unclear from the 
record whether the scar, which has been shown to be 
intermittently symptomatic, and the gastrointestinal symptoms the 
Veteran reports constitute two separate disorders.  Indeed, 
separate evaluations are warranted where the symptomatology under 
various diagnostic codes is not duplicative or overlapping.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Moreover, no 
VA examination was provided to determine whether such separate 
disorders exist; the December 2005 fee-based examination focused 
solely on examining the Veteran's laparotomy scar, not addressing 
whether two separate disorders exist.  Stefl v. Nicholson, 21 
Vet. App. 120 (2007).  Accordingly, a new examination is 
required. 

Accordingly, the issue of entitlement to service connection for a 
gastrointestinal disorder, claimed as irritable bowel syndrome is 
remanded for the following actions:

1.  Schedule the Veteran for the 
appropriate VA examination to determine 
the etiology of any gastrointestinal 
disorder found.  The claims folder, 
including a copy of this Remand, must be 
made available to the examiner and 
reviewed in conjunction with the 
examination.  Any indicated tests and 
studies must be accomplished and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion, in light of the examination 
findings, the service and postservice 
medical evidence of record, and the lay 
statements of record, whether the 
gastrointestinal disorder(s) found on 
examination, to include irritable bowel 
syndrome, is 1) a separate and distinct 
disorder from his service-connected 
laparotomy scar residuals, and if so, 2) 
at least as likely as not related to the 
Veteran's military service.  A complete 
rationale must be provided for all 
opinions expressed, citing to current 
clinical findings and/or documents in the 
claims file, as appropriate.  The report 
prepared must be typed.

2.  Notify the Veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  If the Veteran 
does not report for the aforementioned 
examination, obtain documentation showing 
that notice scheduling the examination was 
sent to the last known address of record, 
and indicate whether any notice that was 
sent was returned as undeliverable.

3.  After undertaking the development 
above, readjudicate the Veteran's claim.  
If any benefit sought on appeal remains 
denied, provide a supplemental statement 
of the case to the Veteran and his 
representative, and an appropriate period 
of time in which to respond.  Thereafter, 
return the appeal to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


